DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action regarding Application No. 16/995,620, filed on 8/17/2020, where Claims 1-20 are pending.


 Specification

The disclosure is objected to because of the following informalities: Paragraph [00011] and of the Specification of the instant Application contain a grammatical error in that the claim language including "... receiving user input data indicating a selection one of the input options ..." likely should have instead appeared as being "... receiving user input data indicating a selection of one of the input options ...".  
Appropriate correction is required.


 Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figures contain text that is smaller than the permissible limit of 1/8”: 
Figs. 1, 2A, 2B, 2C, 2D, 2E, 3, 4C, 4E, 5.  



 Claim Objections
Claims 7, 14 and 18 are objected to because of the following informalities:  Claim 7, line 12; Claim 14, line 13; and Claim 18, line 12 contain a grammatical error in that the claim language including "... receiving user input data indicating a selection one of the input options ..." likely should have instead appeared as being "... receiving user input data indicating a selection of one of the input options ...".  Appropriate correction is required.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.

Step 1:
	Claims 1, 10 and 15 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 1, 10 and 15 are directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 2-9, 11-14 and 16-20 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims.


Step 2A Prong 1:
	Claims 1, 10 and 15, when combined, recite “A method comprising: providing, for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form; receiving first selection data describing a selection of the medical question that was provided for display on the graphical user interface; in response to receiving the first selection data describing the selection of the medical question, providing, for display on the graphical user interface, one or more response options corresponding to the medical question; obtaining, at a first time, first positional data describing a position of a user input mechanism corresponding to a first particular option of the one or more response options; in response to the obtaining the first positional data at the first time, providing, for display on the graphical user interface, a visualization of a first medical condition representing the first particular option; obtaining, at a second time, second positional data describing a different position of the user input mechanism corresponding to a second particular option of the one or more response options; in response to obtaining the second positional data at the second time, providing an update to the graphical user interface, wherein the update causes the graphical user interface to display a visualization of a second medical condition representing the second particular option; receiving second selection data describing a selection of an option of the one or more response options; and in response to receiving the second selection data describing the selection of the option, storing, in one or more fields of a data structure used to represent answers to the one or more medical questions in the medical questionnaire form in a memory device, data that corresponds to the second selection data; A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: ... [and] a data processing system for conversational data collection, the data processing system comprising: one or more processors; and one or more computer storage devices storing instructions that, when executed by the one or more processors, cause the one 

	These steps amount to organizing human activity, which constitute a specific type of abstract idea.  Additionally, these steps also amount to and, more specifically, these steps fall within the sub-category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), including such steps as “A method comprising: providing ... a medical question of one or more medical questions in a medical questionnaire form; receiving first selection data describing a selection of the medical question that was provided ... in response to receiving the first selection data describing the selection of the medical question, providing ... one or more response options corresponding to the medical question; obtaining, at a first time, first positional data describing a position of a user input mechanism corresponding to a first particular option of the one or more response options; in response to the obtaining the first positional data at the first time, providing ... a visualization of a first medical condition representing the first particular option; obtaining, at a second time, second positional data describing a different position of the user input mechanism corresponding to a second particular option of the one or more response options; in response to obtaining the second positional data at the second time, providing an update to the graphical user interface, wherein the update causes the graphical user interface to display a visualization of a second medical condition representing the second particular option; receiving second selection data describing a selection of an option of the one or more response options; and in response to receiving the second selection data describing the selection of the option, storing, in one or more fields of a data structure used to represent answers to the one or more medical questions in the medical questionnaire form ... data that corresponds to the second selection data,” for example, which constitute organizing human activity (See, for example, Para. [0008] of the Specification of the instant Application, which states “... the one or more response options correspond to different physical activities, the first particular option corresponding to a first physical activity and the second particular option corresponding to a different second physical activity and providing the visualization of the first medical condition includes providing, for display on the graphical user interface, a visualization of the first physical activity, and providing the visualization of the second medical condition includes providing, for display on the graphical user interface, a visualization of the second physical activity”).

	Accordingly, Claims 2-9, 10-14 and 16-20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

	The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:

Instructions to implement the Judicial Exception. MPEP 2106.05(f).

Claims 1, 10 and 15, when combined, recite “A method comprising: providing, for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form; receiving first selection data describing a selection of the medical question that was provided for display on the graphical user interface; in response to receiving the first selection data describing the selection of the medical question, providing, for display on the graphical user interface, one or more response options corresponding to the medical question; obtaining, at a first time, first positional data describing a position of a user input mechanism corresponding to a first particular option for display on the graphical user interface, a visualization of a first medical condition representing the first particular option; obtaining, at a second time, second positional data describing a different position of the user input mechanism corresponding to a second particular option of the one or more response options; in response to obtaining the second positional data at the second time, providing an update to the graphical user interface, wherein the update causes the graphical user interface to display a visualization of a second medical condition representing the second particular option; receiving second selection data describing a selection of an option of the one or more response options; and in response to receiving the second selection data describing the selection of the option, storing, in one or more fields of a data structure used to represent answers to the one or more medical questions in the medical questionnaire form in a memory device, data that corresponds to the second selection data; A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: ... [and] a data processing system for conversational data collection, the data processing system comprising: one or more processors; and one or more computer storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: ... ,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2.

	Claims 1, 10 and 15, when combined, of the instant Application, recite elements which include “ ... for display on a graphical user interface of a user device ... for display on the graphical user interface ... for display on the graphical user interface, ... for display on the graphical user interface ... in a memory device ... A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to ”  Each of these computer elements is recited at a high level of generality (e.g., a display, a generic graphical user interface, a user device, a memory, a non-transitory computer-readable medium, a computer, a generic data processing system, generic processors, computer storage devices, etc.), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea.  Since each computer element of Claims 1, 10 and 15, when combined, of the instant Application, including “... for display on a graphical user interface of a user device ... for display on the graphical user interface ... for display on the graphical user interface, ... for display on the graphical user interface ... in a memory device ... A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: ... [and] a data processing system for conversational data collection, the data processing system comprising: one or more processors; and one or more computer storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: ... ,” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.

Accordingly, Claims 2-9, 11-14 and 16-20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.


Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

Well-Understood, Routine, Conventional Activity. 2106.05(d).

	Claims 1, 10 and 15, when combined, recite “A method comprising: providing, for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form; receiving first selection data describing a selection of the medical question that was provided for display on the graphical user interface; in response to receiving the first selection data describing the selection of the medical question, providing, for display on the graphical user interface, one or more response options corresponding to the medical question; obtaining, at a first time, first positional data describing a position of a user input mechanism corresponding to a first particular option of the one or more response options; in response to the obtaining the first positional data at the first time, providing, for display on the graphical user interface, a visualization of a first medical condition representing the first particular option; obtaining, at a second time, second positional data describing a different position of the user input mechanism corresponding to a second particular option of the one or more response options; in response to obtaining the second positional data at the second time, providing an update to the graphical user interface, wherein the update causes the in a memory device, data that corresponds to the second selection data; A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: ... [and] a data processing system for conversational data collection, the data processing system comprising: one or more processors; and one or more computer storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: ... , where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2, which constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner); OIP Techs. v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); MPEP 2106.05(d); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (storing and retrieving information in memory)).  Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application.

”  Each of these computer elements is recited at a high level of generality (e.g., a display, a generic graphical user interface, a user device, a memory, a non-transitory computer-readable medium, a computer, a generic data processing system, generic processors, computer storage devices, etc.), such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limit on practicing the abstract idea.  Since each computer element of Claims 1, 10 and 15, when combined, of the instant Application, including “... for display on a graphical user interface of a user device ... for display on the graphical user interface ... for display on the graphical user interface, ... for display on the graphical user interface ... in a memory device ... A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: ... [and] a data processing system for conversational data collection, the data processing system comprising: one or more processors; and one or more computer storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: ... ,” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely 

Therefore, these elements of the limitations constitute well-understood, routine, conventional activity.

	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.


Dependent Claims:

	Claim 2 recites further comprising: providing for display, on the graphical user interface, each of the one or more medical questions in a same order as an order in which the one or more medical questions are included in the medical questionnaire form.  The limitations of “... further comprising: ... each of the one or more medical questions in a same order as an order in which the one or more medical questions are included in the medical questionnaire form” fall within the scope of an abstract idea as set out above.  Claim 2 further includes the additional elements of “... providing for display, on the graphical user interface ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

	Claim 3 recites wherein the medical questionnaire form is a digital representation of a standard medical form, and wherein the order of the one or more medical questions in the medical questionnaire 

	Claim 4 recites wherein the one or more response options correspond to different physical activities, the first particular option corresponding to a first physical activity and the second particular option corresponding to a different second physical activity, and wherein providing the visualization of the first medical condition comprises providing, for display on the graphical user interface, a visualization of the first physical activity, and providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second physical activity.  The limitations of “... wherein the one or more response options correspond to different physical activities, the first particular option corresponding to a first physical activity and the second particular option corresponding to a different second physical activity, and wherein providing the visualization of the first medical condition comprises providing ... a visualization of the first physical activity, and providing the visualization of the second medical condition comprises providing ... a visualization of the second physical activity” fall within the scope of an abstract idea as set out above.  Claim 4 further includes the additional elements of “... for display on the graphical user interface ... [and] for display on the graphical user interface ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.



	Claim 6 recites wherein providing, for display on the graphical user interface, at least one of: the medical question, the first medical condition, or the second medical condition, comprises providing, for display on the graphical user interface, a multimedia animation.  The limitations of “... at least one of: the medical question, the first medical condition, or the second medical condition, comprising providing ... a multimedia animation” fall within the scope of an abstract idea as set out above.  Claim 6 further includes the additional elements of “... for display on the graphical user interface ... [and] for display on 

	Claim 7 recites further comprising providing, for display on the graphical user interface, the one or more medical questions and the visualizations in a narrative form as part of a storyline, the method further comprising: obtaining information from a user interacting with the graphical user interface; in response to the information, selecting a particular storyline of one or more available storylines, the particular storyline corresponding to the user and representing a simulated version of a real-world environment; providing, for display on the graphical user interface, a first multimedia panel of the particular storyline, wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions, and (ii) input options to enable interaction with the graphical content; receiving user input data indicating a selection [of] one of the input options; determining a user action by processing the user input data; in response to determining the user action to be a first action; selecting a second multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the second multimedia panel; and in response to determining the user action to be a different second action; selecting a different third multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the third multimedia panel.  The limitations of “... the one or more medical questions and the visualizations in a narrative form as part of a storyline, the method further comprising: obtaining information from a user interacting with ... in response to the information, selecting a particular storyline of one or more available storylines, the particular storyline corresponding to the user and representing a simulated version of a real-world environment; ... a first multimedia panel of the particular storyline, wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions, and (ii) input options to enable interaction with the graphical content; receiving user 

	Claim 8 recites further comprising: determining whether at least one medical question of the one or more medical questions in the medical questionnaire form is unanswered; and based on determining that at least one medical question in the medical questionnaire form is unanswered, providing, for display on the graphical user interface, an unanswered medical question.  The limitations of “... further comprising: determining whether at least one medical question of the one or more medical questions in the medical questionnaire form is unanswered; and based on determining that at least one medical question in the medical questionnaire form is unanswered, providing ... an unanswered medical question” fall within the scope of an abstract idea as set out above.  Claim 8 further includes the additional elements of “... for display on the graphical user interface ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.



	Claim 11 recites wherein the operations further comprise: providing for display, on the graphical user interface, each of the one or more medical questions in a same order as an order in which the one or more medical questions are included in the medical questionnaire form.  The limitations of “... wherein the operations further comprise: ... each of the one or more medical questions in a same order as an order in which the one or more medical questions are included in the medical questionnaire form” fall within the scope of an abstract idea as set out above.  Claim 11 further includes the additional elements of “... providing for display, on the graphical user interface ....”  Under the practical application 

	Claim 12 recites wherein the one or more response options correspond to different physical activities, the first particular option corresponding to a first physical activity and the second particular option corresponding to a different second physical activity, and wherein providing the visualization of the first medical condition comprises providing ... a visualization of the first physical activity, and providing the visualization of the second medical condition comprises providing ... a visualization of the second physical activity.  The limitations of “... wherein the one or more response options correspond to different physical activities, the first particular option corresponding to a first physical activity and the second particular option corresponding to a different second physical activity, and wherein providing the visualization of the first medical condition comprises providing ... a visualization of the first physical activity, and providing the visualization of the second medical condition comprises ... a visualization of the second physical activity” fall within the scope of an abstract idea as set out above.  Claim 12 further includes the additional elements of “... for display on the graphical user interface ... [and] for display on the graphical user interface ...”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.

Claim 13 recites wherein the one or more response options correspond to different intensity levels of a physical condition experienced by a user, the first particular option corresponding to a first intensity level and the second particular option corresponding to a different second intensity level, and wherein providing the visualization of the first medical condition comprises ... a visualization of the first intensity level, and providing the visualization of the second medical condition comprises providing ... a visualization of the second intensity level.  The limitations of “... wherein the one or more response 

	Claim 14 recites wherein the operations comprise providing, for display on the graphical user interface, the one or more medical questions and the visualizations in a narrative form as part of a storyline, and wherein the operations further comprise: obtaining information from a user interacting with the graphical user interface; in response to the information, selecting a particular storyline of one or more available storylines, the particular storyline corresponding to the user and representing a simulated version of a real-world environment; providing ... a first multimedia panel of the particular storyline, wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions, and (ii) input options to enable interaction with the graphical content; receiving user input data indicating a selection [of] one of the input options; determining a user action by processing the user input data; in response to determining the user action to be a first action: selecting a second multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the second multimedia panel; and in response to determining the user action to be a different second action: selecting a different third multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the third multimedia 

Claim 16 recites wherein the one or more response options correspond to different physical activities, the first particular option corresponding to a first physical activity and the second particular option corresponding to a different second physical activity, and wherein providing the visualization of the first medical condition comprises providing, for display on the graphical user interface, a visualization of the first physical activity, and providing the visualization of the second medical condition 

Claim 17 recites wherein the one or more response options correspond to different intensity levels of a physical condition experienced by a user, the first particular option corresponding to a first intensity level and the second particular option corresponding to a different second intensity level, and wherein providing the visualization of the first medical condition comprises providing, for display on the graphical user interface, a visualization of the first intensity level, and providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second intensity level.  The limitations of “... wherein the one or more response options correspond to different intensity levels of a physical condition experienced by a user, the first particular option corresponding to a first intensity level and the second particular option corresponding to a different second intensity level, and wherein providing the visualization of the first medical condition comprises providing ... a visualization of the first intensity level, and providing the visualization of the second medical condition comprises providing ... a visualization of the second intensity level” fall within 

Claim 18 recites wherein the operations comprise providing, for display on the graphical user interface, the one or more medical questions and the visualizations in a narrative form as part of a storyline, and wherein the operations further comprise: obtaining information from a user interacting with the graphical user interface; in response to the information, selecting a particular storyline of one or more available storylines, the particular storyline corresponding to the user and representing a simulated version of a real-world environment; providing, for display on the graphical user interface, a first multimedia panel of the particular storyline, wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions, and (ii) input options to enable interaction with the graphical content; receiving user input data indicating a selection one of the input options; determining a user action by processing the user input data; in response to determining the user action to be a first action: selecting a second multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the second multimedia panel; and in response to determining the user action to be a different second action: selecting a different third multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the second multimedia panel; and in response to determining the user action to be a different second action: selecting a different third multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the third multimedia panel.  The limitations of “... wherein the operations comprise providing ... the one or more medical questions and the visualizations in a narrative form as part of a storyline, and wherein the operations further comprise: obtaining 

	Claim 19 recites wherein the operations further comprise: determining whether at least one medical question of the one or more medical questions in the medical questionnaire form is unanswered; and based on determining that at least one medical question in the medical questionnaire form is unanswered, providing, for display on the graphical user interface, an unanswered medical question.  The limitations of “... wherein the operations further comprise: determining whether at least one medical question of the one or more medical questions in the medical questionnaire form is unanswered; and based on determining that at least one medical question in the medical questionnaire 

	Claim 20 recites wherein the operations further comprise: determining whether at least one medical question of the one or more medical questions in the medical questionnaire form is unanswered; and based on determining that no medical question is unanswered: reviewing selection data corresponding to the one or more medical questions stored in the one or more fields of the data structure; computing a score using the selection data; and providing, for display on the graphical user interface, a summary of the medical questionnaire form, the summary including the computed score and a corresponding medical analysis.  The limitations of “... wherein the operations further comprise: determining whether at least one medical question of the one or more medical questions in the medical questionnaire form is unanswered; and based on determining that no medical question is unanswered: reviewing selection data corresponding to the one or more medical questions stored in the one or more fields of the data structure; computing a score suing the selection data; and providing ... a summary of the medical questionnaire form, the summary including the computed score and a corresponding medical analysis” fall within the scope of an abstract idea as set out above.  Claim 20 further includes additional elements of “... for display on the graphical user interface ....”  Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379365 A1 to De Roode, et al. (hereinafter 'De Roode'), and further in view of US 2016/0379511 A1 to Dawson, et al. (hereinafter 'Dawson').


	Regarding Claim 1, De Roode discloses a method ([0006]) comprising:

Providing, for display on a graphical user interface of a user device (a display device; a clinician UI and consumer UI, within a merged UI, Abstract; FIGS. 1; [0011], [0031]), a medical question of one or more medical questions in a medical questionnaire form (a medical system which presents consumer health results includes a consumer questionnaire unit ... the consumer questionnaire unit (14) identifies consumer habits based on received responses to personal, medical, and lifestyle questions ... , Abstract);

Receiving first selection data describing a selection of the medical question that was provided for display on the graphical user interface ( ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... , [0028]);

In response to receiving the first selection data describing the selection of the medical question, providing, for display on the graphical user interface, one or more response options corresponding to the medical question (... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]);

Obtaining, at a first time, first positional data describing a position of a user input mechanism corresponding to a first particular option of the one or more response options (where first positional data describing a position of a user input mechanism can include, for example, the user input in response to the present questionnaire which indicates an icon representing an organ position in the anatomy of the user; ... the display includes a personalized display of measured health risk and affected anatomy ... the display can include the location and/or body portion related to the determined body damaged such as an organ shape and/or position in the anatomy ... , [0031]; the system includes a merged user interface 30 for both a clinician or healthcare practitioner and the consumer; ... the icons can indicate the habit, risk source or affected anatomy, damaged anatomical shape and/or position in the body such as heart, kidney, etc., and type of lifestyle advice ... , [0034], [0036]);

In response to the obtaining the first positional data at the first time, providing, for display on the graphical user interface, a visualization of a first medical condition representing the first particular option (where first positional data describing a position of a user input mechanism can include, for example, the user input in response to the present questionnaire which indicates an icon representing an organ position in the anatomy of the user; ... the display includes a personalized display of measured health risk and affected anatomy ... the display can include the location and/or body portion related to the determined body damaged such as an organ shape and/or position in the anatomy ... , [0031]; the system includes a merged user interface 30 for both a clinician or healthcare practitioner and the consumer; ... the icons can indicate the habit, risk source or affected anatomy, damaged anatomical shape and/or position in the body such as heart, kidney, etc., and type of lifestyle advice ... , [0034], [0036]);


... providing an update to the graphical user interface (where displaying a progressive relationship 57 between the habits, risks, body damage, and advice, as depicted within FIG. 2A and [0036] constitutes an update to the graphical user interface; ... the display shows a progressive relationship 57 between the habits, risks, body damage, and advice ... , FIG. 2A; [0036]), wherein the update causes the graphical user interface to display a visualization of a second medical condition representing the second particular option (where a second medical condition representing the second particular option could include either a heart condition, or a kidney condition, for example; where displaying a progressive relationship 57 between the habits, risks, body damage, and advice, as depicted within FIG. 2A and [0036] constitutes an update to the graphical user interface; ... the display shows a progressive relationship 57 between the habits, risks, body damage, and advice ... , FIG. 2A; [0036]; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]);

Receiving second selection data describing a selection of an option of the one or more response options (where a second selection of an option of the one or more response options could include, for example, a different personal, medical or lifestyle question response; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]); and 

In response to receiving the second selection data describing the selection of the option, storing, in one or more fields of a data structure used to represent answers to the one or more medical questions in the medical questionnaire form in a memory device, data that corresponds to the second selection data (where a second selection of an option of the one or more response options could include, for example, a different personal, medical or lifestyle question response; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]; ... the rules can be stored in a rule data store 22 such as a Structure Query Language (SQL), relational, or object-oriented database ... , [0029]).


	However, De Roode does not explicitly disclose ... obtaining, at a second time, second positional data describing a different position of the user input mechanism corresponding to a second particular option of the one or more response options; in response to obtaining the second positional data at the second time, providing an update to the graphical user interface ....



	Dawson discloses a method (Abstract) comprising: ... obtaining, at a second time, second positional data describing a different position of [a] user input mechanism corresponding to a second particular option of ... one or more response options ( ... (b) receiving, from the user via touching of the touchscreen display, first user input corresponding to positioning of a slider on the first slider input control; (c) receiving, from the user via touching of the touchscreen display, second user input corresponding to positioning of a slider on the second slider input control ... , Claim 69); 

In response to obtaining the second positional data at the second time, providing an update to the graphical user interface, wherein the update causes the graphical user interface to display a visualization of a second medical condition representing [a] second particular option ... (a method for automatically creating a computer-generated composite visualization based on multivariate health data for an individual; displaying, to the user via the touchscreen display, the generated composite visualization; ... (b) receiving, from the user via touching of the touchscreen display, first user input corresponding to positioning of a slider on the first slider input control; (c) receiving, from the user via touching of the touchscreen display, second user input corresponding to positioning of a slider on the second slider input control ... , Claim 69).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for automatically creating a computer-generated composite visualization based on multivariate health data for an individual comprising obtaining, at a second time, second positional data describing a different position of a user input mechanism corresponding to a second particular option of one or more response options, as previously disclosed by Dawson, to the method of providing for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, for implementing a method for enhancing decision supports and providing alerts when health deterioration or a need for health intervention has been detected (Dawson, Abstract).



Regarding Claim 10, De Roode discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers ([0033]) which, upon such execution, cause the one or more computers to perform operations comprising ([0033]):

a display device; a clinician UI and consumer UI, within a merged UI, Abstract; FIGS. 1; [0011], [0031]), a medical question of one or more medical questions in a medical questionnaire form (a medical system which presents consumer health results includes a consumer questionnaire unit ... the consumer questionnaire unit (14) identifies consumer habits based on received responses to personal, medical, and lifestyle questions ... , Abstract);

Receiving first selection data describing a selection of the medical question that was provided for display on the graphical user interface ( ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... , [0028]);

In response to receiving the first selection data describing the selection of the medical question, providing, for display on the graphical user interface, one or more response options corresponding to the medical question (... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]);

where first positional data describing a position of a user input mechanism can include, for example, the user input in response to the present questionnaire which indicates an icon representing an organ position in the anatomy of the user; ... the display includes a personalized display of measured health risk and affected anatomy ... the display can include the location and/or body portion related to the determined body damaged such as an organ shape and/or position in the anatomy ... , [0031]; the system includes a merged user interface 30 for both a clinician or healthcare practitioner and the consumer; ... the icons can indicate the habit, risk source or affected anatomy, damaged anatomical shape and/or position in the body such as heart, kidney, etc., and type of lifestyle advice ... , [0034], [0036]);

In response to the obtaining the first positional data at the first time, providing, for display on the graphical user interface, a visualization of a first medical condition representing the first particular option (where first positional data describing a position of a user input mechanism can include, for example, the user input in response to the present questionnaire which indicates an icon representing an organ position in the anatomy of the user; ... the display includes a personalized display of measured health risk and affected anatomy ... the display can include the location and/or body portion related to the determined body damaged such as an organ shape and/or position in the anatomy ... , [0031]; the system includes a merged user interface 30 for both a clinician or healthcare practitioner and the consumer; ... the icons can indicate the habit, risk source or affected anatomy, damaged anatomical shape and/or position in the body such as heart, kidney, etc., and type of lifestyle advice ... , [0034], [0036]);


... providing an update to the graphical user interface (where displaying a progressive relationship 57 between the habits, risks, body damage, and advice, as depicted within FIG. 2A and [0036] constitutes an update to the graphical user interface; ... the display shows a progressive relationship 57 between the habits, risks, body damage, and advice ... , FIG. 2A; [0036]), wherein the update causes the graphical user interface to display a visualization of a second medical condition representing the second particular option (where a second medical condition representing the second particular option could include either a heart condition, or a kidney condition, for example; where displaying a progressive relationship 57 between the habits, risks, body damage, and advice, as depicted within FIG. 2A and [0036] constitutes an update to the graphical user interface; ... the display shows a progressive relationship 57 between the habits, risks, body damage, and advice ... , FIG. 2A; [0036]; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]);

Receiving second selection data describing a selection of an option of the one or more response options (where a second selection of an option of the one or more response options could include, for example, a different personal, medical or lifestyle question response; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]); and 

In response to receiving the second selection data describing the selection of the option, storing, in one or more fields of a data structure used to represent answers to the one or more medical questions in the medical questionnaire form in a memory device, data that corresponds to the second selection data (where a second selection of an option of the one or more response options could include, for example, a different personal, medical or lifestyle question response; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]; ... the rules can be stored in a rule data store 22 such as a Structure Query Language (SQL), relational, or object-oriented database ... , [0029]).


	However, De Roode does not explicitly disclose ... obtaining, at a second time, second positional data describing a different position of the user input mechanism corresponding to a second particular option of the one or more response options; in response to obtaining the second positional data at the second time, providing an update to the graphical user interface ....



Abstract) comprising: ... obtaining, at a second time, second positional data describing a different position of [a] user input mechanism corresponding to a second particular option of ... one or more response options ( ... (b) receiving, from the user via touching of the touchscreen display, first user input corresponding to positioning of a slider on the first slider input control; (c) receiving, from the user via touching of the touchscreen display, second user input corresponding to positioning of a slider on the second slider input control ... , Claim 69); 

In response to obtaining the second positional data at the second time, providing an update to the graphical user interface, wherein the update causes the graphical user interface to display a visualization of a second medical condition representing [a] second particular option ... (a method for automatically creating a computer-generated composite visualization based on multivariate health data for an individual; displaying, to the user via the touchscreen display, the generated composite visualization; ... (b) receiving, from the user via touching of the touchscreen display, first user input corresponding to positioning of a slider on the first slider input control; (c) receiving, from the user via touching of the touchscreen display, second user input corresponding to positioning of a slider on the second slider input control ... , Claim 69).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the non-transitory computer-readable medium for automatically creating a computer-generated composite visualization based on multivariate health data for an individual comprising obtaining, at a second time, second positional data describing a different position of a user input mechanism corresponding to a second particular option of one or more response options, as previously disclosed by Dawson, to the non-transitory computer-readable medium Dawson, Abstract).



Regarding Claim 15, De Roode discloses a data processing system for conversational data collection, the data processing system comprising (conversational/question/questionnaire data collection, Abstract, [0027]; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... , [0028]):

One or more processors ([0007]); and

One or more computer storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising ([0035]):

Providing, for display on a graphical user interface of a user device (a display device; a clinician UI and consumer UI, within a merged UI, Abstract; FIGS. 1; [0011], [0031]), a medical question of one or more medical questions in a medical questionnaire form (a medical system which presents consumer health results includes a consumer questionnaire unit ... the consumer questionnaire unit (14) identifies consumer habits based on received responses to personal, medical, and lifestyle questions ... , Abstract);

Receiving first selection data describing a selection of the medical question that was provided for display on the graphical user interface ( ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... , [0028]);

In response to receiving the first selection data describing the selection of the medical question, providing, for display on the graphical user interface, one or more response options corresponding to the medical question (... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]);

Obtaining, at a first time, first positional data describing a position of a user input mechanism corresponding to a first particular option of the one or more response options (where first positional data describing a position of a user input mechanism can include, for example, the user input in response to the present questionnaire which indicates an icon representing an organ position in the anatomy of the user; ... the display includes a personalized display of measured health risk and affected anatomy ... the display can include the location and/or body portion related to the determined body damaged such as an organ shape and/or position in the anatomy ... , [0031]; the system includes a merged user interface 30 for both a clinician or healthcare practitioner and the consumer; ... the icons can indicate the habit, risk source or affected anatomy, damaged anatomical shape and/or position in the body such as heart, kidney, etc., and type of lifestyle advice ... , [0034], [0036]);

In response to the obtaining the first positional data at the first time, providing, for display on the graphical user interface, a visualization of a first medical condition representing the first particular option (where first positional data describing a position of a user input mechanism can include, for example, the user input in response to the present questionnaire which indicates an icon representing an organ position in the anatomy of the user; ... the display includes a personalized display of measured health risk and affected anatomy ... the display can include the location and/or body portion related to the determined body damaged such as an organ shape and/or position in the anatomy ... , [0031]; the system includes a merged user interface 30 for both a clinician or healthcare practitioner and the consumer; ... the icons can indicate the habit, risk source or affected anatomy, damaged anatomical shape and/or position in the body such as heart, kidney, etc., and type of lifestyle advice ... , [0034], [0036]);


... providing an update to the graphical user interface (where displaying a progressive relationship 57 between the habits, risks, body damage, and advice, as depicted within FIG. 2A and [0036] constitutes an update to the graphical user interface; ... the display shows a progressive relationship 57 between the habits, risks, body damage, and advice ... , FIG. 2A; [0036]), wherein the update causes the graphical user interface to display a visualization of a second medical condition representing the second particular option (where a second medical condition representing the second particular option could include either a heart condition, or a kidney condition, for example; where displaying a progressive relationship 57 between the habits, risks, body damage, and advice, as depicted within FIG. 2A and [0036] constitutes an update to the graphical user interface; ... the display shows a progressive relationship 57 between the habits, risks, body damage, and advice ... , FIG. 2A; [0036]; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]);

Receiving second selection data describing a selection of an option of the one or more response options (where a second selection of an option of the one or more response options could include, for example, a different personal, medical or lifestyle question response; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]); and 

In response to receiving the second selection data describing the selection of the option, storing, in one or more fields of a data structure used to represent answers to the one or more medical questions in where a second selection of an option of the one or more response options could include, for example, a different personal, medical or lifestyle question response; ... your personalized test package will be proposed based on the questionnaire and basic test results ... , FIG. 4B; the system 10 includes a consumer questionnaire unit 14 which selects questions from a question data store 16 and receives responses.  The questions include personal, medical, and lifestyle questions ... the responses can be entered directly by the consumer and/or assisting healthcare practitioner ... the received responses can be stored in a consumer data store 18 , [0028]; ... the rules can be stored in a rule data store 22 such as a Structure Query Language (SQL), relational, or object-oriented database ... , [0029]).


	However, De Roode does not explicitly disclose ... obtaining, at a second time, second positional data describing a different position of the user input mechanism corresponding to a second particular option of the one or more response options; in response to obtaining the second positional data at the second time, providing an update to the graphical user interface ....



	Dawson discloses a data processing system (Abstract) comprising: ... obtaining, at a second time, second positional data describing a different position of [a] user input mechanism corresponding to a second particular option of ... one or more response options ( ... (b) receiving, from the user via touching of the touchscreen display, first user input corresponding to positioning of a slider on the first slider input control; (c) receiving, from the user via touching of the touchscreen display, second user input corresponding to positioning of a slider on the second slider input control ... , Claim 69); 

In response to obtaining the second positional data at the second time, providing an update to the graphical user interface, wherein the update causes the graphical user interface to display a visualization of a second medical condition representing [a] second particular option ... (a method for automatically creating a computer-generated composite visualization based on multivariate health data for an individual; displaying, to the user via the touchscreen display, the generated composite visualization; ... (b) receiving, from the user via touching of the touchscreen display, first user input corresponding to positioning of a slider on the first slider input control; (c) receiving, from the user via touching of the touchscreen display, second user input corresponding to positioning of a slider on the second slider input control ... , Claim 69).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the data processing system for automatically creating a computer-generated composite visualization based on multivariate health data for an individual comprising obtaining, at a second time, second positional data describing a different position of a user input mechanism corresponding to a second particular option of one or more response options, as previously disclosed by Dawson, within the data processing system for providing for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, for implementing a data processing system for enhancing decision supports and providing alerts when health deterioration or a need for health intervention has been detected (Dawson, Abstract).




Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over De Roode and Dawson as applied to claim 1 above, and further in view of US 2017/0293988 A1 to Goyal (hereinafter 'Goyal').

	Regarding Claim 2, De Roode and Dawson, in combination, disclose the method of claim 1, but neither De Roode nor Dawson explicitly discloses further comprising: providing for display, on the graphical user interface, each of the one or more medical questions in a same order as an order in which the one or more medical questions are included in the medical questionnaire form.


	Goyal discloses a method for obtaining particular medical data from a patient and organizing and presenting medical data for improving workflow and decision making during a medical emergency (Abstract), further comprising: 

Providing for display, on [a] graphical user interface, each of ([0043], [0115]) ... one or more medical questions in a same order as an order in which the one or more medical questions are included in [a] medical questionnaire form ( ... the individual questions of a pre-set series of questions comprise a questionnaire and wherein the questionnaire includes groups of individual questions relating to a category of medical data that are presented to the first party sequentially in accordance with a pre-set order ... , [0049]).






	Regarding Claim 3, De Roode, Dawson and Goyal, in combination, disclose the method of claim 2, but neither De Roode nor Dawson explicitly discloses wherein the medical questionnaire form is a digital representation of a standard medical form, and wherein the order of the one or more medical questions in the medical questionnaire form corresponds to an order of presentation of medical questions in the standard medical form.


	Goyal discloses a method for obtaining particular medical data from a patient and organizing and presenting medical data for improving workflow and decision making during a medical emergency (Abstract), further comprising: wherein the medical questionnaire form is a digital representation of a standard medical form ( ... there are multiple functions within the system that obtain and organize a patient’s medical data which may include medical information in a standard form ... , [0111]; ... that data may be presented as a scan of a paper file or may be presented as a standardized form such that the data appears consistent across multiple reports and can thereby be organized within the database such that searching and the application of pre-determined rules or procedures ... may be applied, [0117]), and wherein the order of the one or more medical questions in the medical questionnaire form corresponds to an order of presentation of medical questions in the standard medical form (where a document within the Goyal disclosure can be a standard medical form ... the individual questions of a pre-set series of questions comprise a questionnaire and wherein the questionnaire includes groups of individual questions relating to a category of medical data that are presented to the first party sequentially in accordance with a pre-set order ... , [0049]; ... there are multiple functions within the system that obtain and organize a patient’s medical data which may include medical information in a standard form ... , [0111]; ... that data may be presented as a scan of a paper file or may be presented as a standardized form such that the data appears consistent across multiple reports and can thereby be organized within the database such that searching and the application of pre-determined rules or procedures ... may be applied, [0117]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for obtaining particular medical data from a patient and organizing and presenting medical data for improving workflow and decision making during a medical emergency, comprising displaying one or more medical questions in a same order as an order in which the one or more medical questions are included in a medical questionnaire form, as previously disclosed by Goyal, within the method of providing for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as 



Regarding Claim 11, De Roode and Dawson, in combination, disclose the non-transitory computer-readable medium of claim 10, but neither De Roode nor Dawson explicitly disclose wherein the operations further comprise: providing for display, on the graphical user interface, each of the one or more medical questions in a same order as an order in which the one or more medical questions are included in the medical questionnaire form.


	Goyal discloses a computer system for obtaining particular medical data from a patient and organizing and presenting medical data for improving workflow and decision making during a medical emergency (Abstract, [0044]), wherein the operations further comprise: 

Providing for display, on [a] graphical user interface, each of ([0043], [0115]) ... one or more medical questions in a same order as an order in which the one or more medical questions are included in [a] medical questionnaire form ( ... the individual questions of a pre-set series of questions comprise a questionnaire and wherein the questionnaire includes groups of individual questions relating to a category of medical data that are presented to the first party sequentially in accordance with a pre-set order ... , [0049]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the computer system for obtaining particular medical data from a patient and organizing and presenting medical data for improving workflow and decision making during a medical emergency, comprising displaying one or more medical questions in a same order as an order in which the one or more medical questions are included in a medical questionnaire form, as previously disclosed by Goyal, within the computer system providing for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to provide for consistency and uniformity in translating the questions from the medical questionnaire to a display for communicating the questionnaire questions to a user taking the questionnaire and viewing the corresponding questions.




Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Roode and Dawson as applied to claims 1, 10 and 15 above, and further in view of US 2015/0364057 A1 to Catani, et al. (hereinafter 'Catani').

Regarding Claim 4, De Roode and Dawson, in combination, disclose the method of claim 1, but neither De Roode nor Dawson explicitly discloses wherein the one or more response options correspond to different physical activities, the first particular option corresponding to a first physical activity and the second particular option corresponding to a different second physical activity, and wherein providing the visualization of the first medical condition comprises providing, for display on the graphical user interface, a visualization of the first physical activity, and providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second physical activity.


	Catani discloses a method for wellness, health, and lifestyle planning, tracking, and maintenance (Abstract), wherein ... one or more response options correspond to different physical activities ( ... the input module can be configured to receive first information indicating an activity selected by a user ... , [0027-0028];  ... direct input of information from the user in response to a question ... , [0030]), the first particular option corresponding to a first physical activity ( an athletic activity; where a first physical activity can be, for example, an individual sport, [0023-0024]; ... the input module can be configured to receive first information indicating an activity selected by a user ... , [0027-0028]) and the second particular option corresponding to a different second physical activity (an athletic activity; where a second physical activity can be, for example, taking a walk, [0023-0024]; ... the input module can be configured to receive first information indicating an activity selected by a user ... , [0027-0028]), and wherein 

Providing [a] visualization of the first medical condition comprises providing, for display on [a] graphical user interface ([0022], [0228]), a visualization of the first physical activity ( an athletic activity; where a first physical activity can be, for example, an individual sport, [0023-0024]; ... by considering activities of other users of the system, such as ... medical history similarities (e.g., disease diagnosis, family history of a certain ailment, prior surgical procedure, etc.) ... , [0201]; the system 10 can be configured to provide the user with a snapshot indicating his/her progress with recommended activities.  Non-limiting examples of such snapshots include graphical representation of progress (e.g., a progress bar, number of icons, a pie chart, a line graph of achieved recommended activities over time, etc.) and a mood icon indicative of current progress (e.g., a happier face icon indicative of current progress (e.g., a happier face icon for good progress and a sadder face icon for worse progress) ... , [0228]; where a user inputs disease information, [0242]), and 

Providing [a] visualization of the second medical condition comprises providing, for display on the graphical user interface ([0022], [0228]), a visualization of the second physical activity (an athletic activity; where a second physical activity can be, for example, taking a walk, [0023-0024]; ... by considering activities of other users of the system, such as ... medical history similarities (e.g., disease diagnosis, family history of a certain ailment, prior surgical procedure, etc.) ... , [0201]; the system 10 can be configured to provide the user with a snapshot indicating his/her progress with recommended activities.  Non-limiting examples of such snapshots include graphical representation of progress (e.g., a progress bar, number of icons, a pie chart, a line graph of achieved recommended activities over time, etc.) and a mood icon indicative of current progress (e.g., a happier face icon indicative of current progress (e.g., a happier face icon for good progress and a sadder face icon for worse progress) ... , [0228]; where a user inputs disease information, [0242]).


[0201]), while also providing a user with a graphical visualization of his or her progress in engaging in and completing recommended activities (Catani, [0228]).



Regarding Claim 12, De Roode and Dawson, in combination, disclose the non-transitory computer-readable medium of claim 10, but neither De Roode nor Dawson explicitly discloses wherein the one or more response options correspond to different physical activities, the first particular option corresponding to a first physical activity and the second particular option corresponding to a different second physical activity, and wherein providing the visualization of the first medical condition comprises providing, for display on the graphical user interface, a visualization of the first physical activity, and providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second physical activity.


	Catani discloses a non-transitory computer-readable medium for wellness, health, and lifestyle planning, tracking, and maintenance (Abstract; [0078]), wherein ... one or more response options  ... the input module can be configured to receive first information indicating an activity selected by a user ... , [0027-0028];  ... direct input of information from the user in response to a question ... , [0030]), the first particular option corresponding to a first physical activity ( an athletic activity; where a first physical activity can be, for example, an individual sport, [0023-0024]; ... the input module can be configured to receive first information indicating an activity selected by a user ... , [0027-0028]) and the second particular option corresponding to a different second physical activity (an athletic activity; where a second physical activity can be, for example, taking a walk, [0023-0024]; ... the input module can be configured to receive first information indicating an activity selected by a user ... , [0027-0028]), and wherein 

Providing [a] visualization of the first medical condition comprises providing, for display on [a] graphical user interface ([0022], [0228]), a visualization of the first physical activity ( an athletic activity; where a first physical activity can be, for example, an individual sport, [0023-0024]; ... by considering activities of other users of the system, such as ... medical history similarities (e.g., disease diagnosis, family history of a certain ailment, prior surgical procedure, etc.) ... , [0201]; the system 10 can be configured to provide the user with a snapshot indicating his/her progress with recommended activities.  Non-limiting examples of such snapshots include graphical representation of progress (e.g., a progress bar, number of icons, a pie chart, a line graph of achieved recommended activities over time, etc.) and a mood icon indicative of current progress (e.g., a happier face icon indicative of current progress (e.g., a happier face icon for good progress and a sadder face icon for worse progress) ... , [0228]; where a user inputs disease information, [0242]), and 

Providing [a] visualization of the second medical condition comprises providing, for display on the graphical user interface ([0022], [0228]), a visualization of the second physical activity (an athletic activity; where a second physical activity can be, for example, taking a walk, [0023-0024]; ... by considering activities of other users of the system, such as ... medical history similarities (e.g., disease diagnosis, family history of a certain ailment, prior surgical procedure, etc.) ... , [0201]; the system 10 can be configured to provide the user with a snapshot indicating his/her progress with recommended activities.  Non-limiting examples of such snapshots include graphical representation of progress (e.g., a progress bar, number of icons, a pie chart, a line graph of achieved recommended activities over time, etc.) and a mood icon indicative of current progress (e.g., a happier face icon indicative of current progress (e.g., a happier face icon for good progress and a sadder face icon for worse progress) ... , [0228]; where a user inputs disease information, [0242]).


	It would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have readily incorporated the non-transitory computer-readable medium for wellness, health, and lifestyle planning, tracking, and maintenance, wherein one or more response options correspond to different physical activities, as previously disclosed by Catani, within the non-transitory computer-readable medium for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to provide recommendations to a person based on similarities between a person and other users of a system ([0201]), while also providing a user with a graphical visualization of his or her progress in engaging in and completing recommended activities (Catani, [0228]).






	Catani discloses a data processing system for wellness, health, and lifestyle planning, tracking, and maintenance (Abstract; [0078]), wherein ... one or more response options correspond to different physical activities ( ... the input module can be configured to receive first information indicating an activity selected by a user ... , [0027-0028];  ... direct input of information from the user in response to a question ... , [0030]), the first particular option corresponding to a first physical activity ( an athletic activity; where a first physical activity can be, for example, an individual sport, [0023-0024]; ... the input module can be configured to receive first information indicating an activity selected by a user ... , [0027-0028]) and the second particular option corresponding to a different second physical activity (an athletic activity; where a second physical activity can be, for example, taking a walk, [0023-0024]; ... the input module can be configured to receive first information indicating an activity selected by a user ... , [0027-0028]), and wherein 

Providing [a] visualization of the first medical condition comprises providing, for display on [a] graphical user interface ([0022], [0228]), a visualization of the first physical activity ( an athletic activity; where a first physical activity can be, for example, an individual sport, [0023-0024]; ... by considering activities of other users of the system, such as ... medical history similarities (e.g., disease diagnosis, family history of a certain ailment, prior surgical procedure, etc.) ... , [0201]; the system 10 can be configured to provide the user with a snapshot indicating his/her progress with recommended activities.  Non-limiting examples of such snapshots include graphical representation of progress (e.g., a progress bar, number of icons, a pie chart, a line graph of achieved recommended activities over time, etc.) and a mood icon indicative of current progress (e.g., a happier face icon indicative of current progress (e.g., a happier face icon for good progress and a sadder face icon for worse progress) ... , [0228]; where a user inputs disease information, [0242]), and 

Providing [a] visualization of the second medical condition comprises providing, for display on the graphical user interface ([0022], [0228]), a visualization of the second physical activity (an athletic activity; where a second physical activity can be, for example, taking a walk, [0023-0024]; ... by considering activities of other users of the system, such as ... medical history similarities (e.g., disease diagnosis, family history of a certain ailment, prior surgical procedure, etc.) ... , [0201]; the system 10 can be configured to provide the user with a snapshot indicating his/her progress with recommended activities.  Non-limiting examples of such snapshots include graphical representation of progress (e.g., a progress bar, number of icons, a pie chart, a line graph of achieved recommended activities over time, etc.) and a mood icon indicative of current progress (e.g., a happier face icon indicative of current progress (e.g., a happier face icon for good progress and a sadder face icon for worse progress) ... , [0228]; where a user inputs disease information, [0242]).


[0201]), while also providing a user with a graphical visualization of his or her progress in engaging in and completing recommended activities (Catani, [0228]).



Claims 5, 6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Roode and Dawson as applied to claim 1 above, and further in view of US 2018/0345078 A1 to Blahnik, et al. (hereinafter 'Blahnik').

	Regarding Claim 5, De Roode and Dawson, in combination, disclose the method of claim 1, but neither De Roode nor Dawson explicitly discloses wherein the one or more response options correspond to different intensity levels of a physical condition experienced by a user, the first particular option corresponding to a first intensity level and the second particular option corresponding to a different second intensity level, and wherein providing the visualization of the first medical condition comprises providing, for display on the graphical user interface, a visualization of the first intensity level, and providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second intensity level.


	Blahnik discloses a method for monitoring and motivating physical activity of a user with an electronic device (Abstract), wherein ... one or more response options ( ... a first type of physical activity can refer to all detected physical activities of a user of the device into two or more categories, such as a first type and a second type ... [0041] ; .... the criteria used by the device to determine type(s) of activity can be pre-set in the device ... the user’s health information can be input by a user (e.g., responsive to a user health survey presented by the device) and/or received from an authorized health care provider ... , [0044]) correspond to different intensity levels of a physical condition experienced by a user ( ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]), the first particular option corresponding to a first intensity level and the second particular option corresponding to a different second intensity level ( ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]), and wherein 

Providing the visualization of the first medical condition comprises providing, for display on [a] graphical user interface, a visualization of the first intensity level (visual displays, [0025]; ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]; ... each of the indicators can include one or more of graphic images, animations, texts or other visual representations ... , [0052]), and

Providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second intensity level (visual displays, [0025]; ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]; ... each of the indicators can include one or more of graphic images, animations, texts or other visual representations ... , [0052]).


	It would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have readily applied the method for monitoring and motivating physical activity of a user with an electronic device, wherein one or more response options correspond to different intensity levels of a physical condition experienced by a user, as previously disclosed by Blahnik, to the method of providing for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to implement and utilize improved methods for categorizing activities through the application of threshold intensities (Blahnik, [0041]).



	Regarding Claim 6, De Roode and Dawson, in combination, disclose the method of claim 1, but neither De Roode nor Dawson explicitly discloses wherein providing, for display on the graphical user interface, at least one of: the medical question, the first medical condition, or the second medical condition, comprises providing, for display on the graphical user interface, a multimedia animation.


	Blahnik discloses a method for monitoring and motivating physical activity of a user with an electronic device (Abstract), wherein providing, for display on the graphical user interface (visual displays, [0025]; ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]; ... each of the indicators can include one or more of graphic images, animations, texts or other visual representations ... , [0052]), at least one of: the medical question, the first medical condition (where a first medical condition could be, for example, a heart rate; ... intensity can also be associated with a biological condition that may be detectable by biometric sensors, including but not limited to, a heart rate ... , [0043]), or the second medical condition (where a second medical condition could be, for example, a medical condition associated with an amount of heat; ... intensity can also be associated with a biological condition that may be detectable by biometric sensors, including but not limited to, a heart rate, an amount of heat, or a rate of change in any of the foregoing conditions ... , [0043]), comprises providing, for display on the graphical user interface, a multimedia animation ( ... a display of the device can provide real-time information about the user’s monitored physical activity.  An indicator can include a text, an image, or combination thereof.  For example, an animated image can be used to show a progression or otherwise changing status of a monitored attribute ... , [0039]; ... each of the indicators can include one or more of graphic images, animations, texts or other visual representations ... , [0052]). 


	It would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have readily applied the method for monitoring and motivating physical activity of Blahnik, [0039]).



Regarding Claim 13, De Roode and Dawson, in combination, disclose the non-transitory computer-readable medium of claim 10, but neither De Roode nor Dawson explicitly discloses wherein the one or more response options correspond to different intensity levels of a physical condition experienced by a user, the first particular option corresponding to a first intensity level and the second particular option corresponding to a different second intensity level, and wherein providing the visualization of the first medical condition comprises providing, for display on the graphical user interface, a visualization of the first intensity level, and providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second intensity level.


	Blahnik discloses a non-transitory computer-readable medium for monitoring and motivating physical activity of a user with an electronic device (Abstract; [0109]), wherein ... one or more response options ( ... a first type of physical activity can refer to all detected physical activities of a user of the device into two or more categories, such as a first type and a second type ... [0041] ; .... the criteria used by the device to determine type(s) of activity can be pre-set in the device ... the user’s health information can be input by a user (e.g., responsive to a user health survey presented by the device) and/or received from an authorized health care provider ... , [0044]) correspond to different intensity levels of a physical condition experienced by a user ( ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]), the first particular option corresponding to a first intensity level and the second particular option corresponding to a different second intensity level ( ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]), and wherein 

visual displays, [0025]; ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]; ... each of the indicators can include one or more of graphic images, animations, texts or other visual representations ... , [0052]), and

Providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second intensity level (visual displays, [0025]; ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]; ... each of the indicators can include one or more of graphic images, animations, texts or other visual representations ... , [0052]).


	It would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have readily incorporated the non-transitory computer-readable medium for monitoring and motivating physical activity of a user with an electronic device, wherein one or more response options correspond to different intensity levels of a physical condition experienced by a user, as previously disclosed by Blahnik, within the non-transitory computer-readable medium for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to implement and utilize improved methods for categorizing activities through the application of threshold intensities (Blahnik, [0041]).



Regarding Claim 17, De Roode and Dawson, in combination, disclose the data processing system of claim 15, but neither De Roode nor Dawson explicitly discloses wherein the one or more response options correspond to different intensity levels of a physical condition experienced by a user, the first particular option corresponding to a first intensity level and the second particular option corresponding to a different second intensity level, and wherein providing the visualization of the first medical condition comprises providing, for display on the graphical user interface, a visualization of the first intensity level, and providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second intensity level.


Abstract; [0109]), wherein ... one or more response options ( ... a first type of physical activity can refer to all detected physical activities of a user of the device into two or more categories, such as a first type and a second type ... [0041] ; .... the criteria used by the device to determine type(s) of activity can be pre-set in the device ... the user’s health information can be input by a user (e.g., responsive to a user health survey presented by the device) and/or received from an authorized health care provider ... , [0044]) correspond to different intensity levels of a physical condition experienced by a user ( ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]), the first particular option corresponding to a first intensity level and the second particular option corresponding to a different second intensity level ( ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]), and wherein 

Providing the visualization of the first medical condition comprises providing, for display on [a] graphical user interface, a visualization of the first intensity level (visual displays, [0025]; ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]; ... each of the indicators can include one or more of graphic images, animations, texts or other visual representations ... , [0052]), and

Providing the visualization of the second medical condition comprises providing, for display on the graphical user interface, a visualization of the second intensity level (visual displays, [0025]; ... a first type of physical activity of a user of the device, while a second type of physical activity can refer to all detected physical activities of a user of the device, while a second type of physical activity can refer to physical activities that satisfy certain required conditions that, for example, can include having activity intensities equal to or greater than a threshold intensity ... this threshold intensity can vary depending on whether the detected activity is a walking activity ..., a running activity ..., or all other types of activity ..., [0041]; ... the first type of activity can be a physical activity detectable by the device, and the second type of activity can be a physical activity that has an intensity greater than or equal to a threshold intensity, [0047]; ... each of the indicators can include one or more of graphic images, animations, texts or other visual representations ... , [0052]).


	It would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have readily incorporated the data processing system for monitoring and motivating physical activity of a user with an electronic device, wherein one or more response options correspond to different intensity levels of a physical condition experienced by a user, as previously disclosed by Blahnik, within the data processing system for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to implement and utilize improved methods for categorizing activities through the application of threshold intensities (Blahnik, [0041]).




Claims 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Roode and Dawson as applied to claims 1, 10 and 15 above, and further in view of US 2018/0004915 A1 to Talbot, et al. (hereinafter 'Talbot') and US 2014/0278448 A1 to Sadeghi, et al. (hereinafter 'Sadeghi').

	Regarding Claim 7, De Roode and Dawson, in combination, disclose the method of claim 1, but neither De Roode nor Dawson explicitly discloses further comprising providing, for display on the graphical user interface, the one or more medical questions and the visualizations in a narrative form as part of a storyline, the method further comprising: obtaining information from a user interacting with eh 


	Talbot discloses a method for generating a comprehensive virtual patient interview database based on limited input from a case author (Abstract; [0003]), further comprising providing, for display on [a] graphical user interface (FIG. 7; [0034], [0047]), ... one or more medical questions and ( ... each item may be related in the database to one of the topics and may include one or more questions and one or more patient responses to each question ... , Abstract) ... visualizations in a narrative form as part of a storyline ( ... this powerful capability can enable high efficiency simulated medical encounters and can allow for information to be obtained by learners through more than one route ... a learner can obtain a great deal of learning credit by listening to all of a patient narrative, by asking open-ended questions, by asking many specific questions, or by any combination of these approaches , [0026];  ... the history of present illness ... may contain a narrative state machine that advances the primary line of conversation from the patient’s story to the medical interviewer ... , [0035]; ... this map may contain special tags 142 that indicate the number of narrative steps present in the case.  Assessment tags may be color or shape coded to determine a high reward 143 or a low reward 144 or even a negative reward ... , [0040]), the method further comprising:

Obtaining information from a user interacting with the graphical user interface ( ... the standard patient client system 103 may be a client based application or a web-browser resident interface that provides a user interface for the human-artificial intelligence machine interaction, [0034]);

In response to the information, selecting a particular storyline of one or more available storylines, the particular storyline corresponding to the user ( ... a narrative state machine that advances the primary line of conversation from the patient’s story to the medical interviewer ... , [0035]) and presenting a simulated version of a real-world environment (virtual conversational patients may facilitate a cycle or interaction between human learners and computer software ... a conversational virtual patient interaction system may quantify the value of the learner’s (in the role of medical interviewer) questions as they pertain to the medical situation at hand in the patient case scenario ... , [0022-0023]; ... a narrative state machine that advances the primary line of conversation from the patient’s story to the medical interviewer.  In each taxonomy section, there may be multiple levels of taxonomy content ... , [0035]); 

Providing, for display on the graphical user interface (FIG. 7; [0034], [0047]), ... includes (i) graphical content corresponding to a medical question of the one or more medical questions (programs for teaching and assessment of medical student or a physician’s patient diagnostic interviewing skills may include conversational interactions with virtual standardized patients.  These conversations may involve transmitting questions in the form of text to a computer that processes the text containing these questions ... during an assessment, the medical interviewer may click on uncovered items in a mind map 153 to discover their content as a mechanism to learn how to improve performance on a future attempt of that particular patient case, [0042]), and (ii) input options to enable interaction with the graphical content ( ... during an assessment, the medical interviewer may click on uncovered items in a mind map 153 to discover their content as a mechanism to learn how to improve performance on a future attempt of that particular virtual patient case ... FIG. 7 illustrates an example of an artificial intelligence machine 101 that generates a comprehensive virtual patient interview database based on limited input from a case author and a unified medical taxonomy database 705 ... a data storage system 703 that stores the universal medical taxonomy database 705 that includes a list of topics and a set of items, each item being related in the database to one of the topics and including one or more questions and one or more default responses to each question.  A user interface 70 may receive the limited input from the case author ... , [0042-0043]);

Receiving user input data indicating a selection [of] one of the input options ( ... each item being related in the database to one of the topics and including one or more questions and one or more default responses to each question.  A user interface 707 may receive the limited input from the case author.  The limited input may include descriptive attributes of a real or fictitious patient.  A data processing system 709 may include one or more processors and may generate the comprehensive virtual patient interview database by modifying one or more of the default responses in the universal medical taxonomy database 705 based on the descriptive attributes, [0043]);

Determining a user action by processing the user input data (the SimCoach virtual human engine (102, 107, 109) may provide virtual human services 109 to create animations of patient utterances and may provide nonverbal or verbal emotional expression ... The SimCoach animation scheduler 107 may produce clips at authoring time of all patient interactions so that they may be ready to be called upon during virtual patient encounter ... , [0033], where the tags can be associated with the input from the author, where the tags can be associated with a descriptive attribute of a human action; ... a user interface 707 may receive the limited input from the case author.  The limited input may include descriptive attributes of a real or fictitious patient.  A data processing system 709 may include one or more processors and may generate the comprehensive virtual patient interview database by modifying one or more of the default responses in the universal medical taxonomy database 705 based on the descriptive attributes, [0043-0044]);

In response to determining the user action to be a first action: (the SimCoach virtual human engine (102, 107, 109) may provide virtual human services 109 to create animations of patient utterances and may provide nonverbal or verbal emotional expression ... The SimCoach animation scheduler 107 may produce clips at authoring time of all patient interactions so that they may be ready to be called upon during virtual patient encounter ... , [0033], where the tags can be associated with the input from the author, where the tags can be associated with a descriptive attribute of a human action, [0043-0044]) ....


	However, Talbot does not explicitly disclose ... providing, for display on the graphical user interface, a first multimedia panel of the particular storyline, wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions, and (ii) input options to enable interaction with the graphical content; ... in response to determining the user action to be a first action: selecting a second multimedia panel of the particular storyline, and providing, 


	Sadeghi discloses a method for analyzing a medical report to determine whether the medical report includes subject matter of certain groups (Abstract), further comprising ... providing, for display on [a] graphical user interface (FIG. 8; [0049], [0129]), a first multimedia panel of [a] particular storyline ( ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided ... such a user selection may be made in any suitable way ... , [0230]), wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions (where, for example, a navigation panel 300 could constitute a first multimedia panel, [0216]; GUI 200 as depicted in FIG. 9 includes a text panel 230 in which a text narrative referring to the encounter between clinician 120 and patient 122 is displayed ... text panel 220 may include text editor functionality, such that clinician 120 may directly enter the text narrative into text panel 220, either during the patient encounter or at some time thereafter ... ; where an encounter between a clinician and a patient can include medical questions asked between the patient and the physician, [0214], [0230]; asking medical research questions, [0159]), and (ii) input options to enable interaction with the graphical content ( ... such a user selection may be made in any suitable way ... examples include using an input device (e.g., mouse, keyboard, touchpad, stylus, etc.) to click on or otherwise select fact 312, hovering the mouse or other input mechanism above or nearby to fact 312, speaking a selection of fact 312 through voice, and/or any other suitable selection method ... , [0230]);

... in response to determining the user action to be a first action ( ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... , [0230]):

Selecting a second multimedia panel of the particular storyline (where a second multimedia panel could be considered to be text panel 220, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]), and

Providing, for display on the graphical user interface (FIG. 8; [0049], [0129]), the second multimedia panel (where a second multimedia panel could be considered to be text panel 220, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]); and 

In response to determining the user action to be a different second action (where a second multimedia panel could be considered to be text panel 220, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... for example, in response to a user selection of fact 312, an audio indicator of the text portion “chest pain” may be provided ... , [0230]):

Selecting a different third multimedia panel of the particular storyline (where a third multimedia panel could be considered to be fact panel 230, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]), and 

Providing, for display on the graphical user interface (FIG. 8; [0049], [0129]), the third multimedia panel (where a third multimedia panel could be considered to be fact panel 230, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]).



	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for analyzing a medical report to determine whether the medical report includes subject matter of certain groups, further comprising providing a first, second and third multimedia panel of a particular storyline, as previously disclosed by Sadeghi, to the method of providing for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to allow information associated with a physician-patient interaction storyline to be Sadeghi, [0230]).



Regarding Claim 14, De Roode and Dawson, in combination, disclose the non-transitory computer-readable medium of claim 10, but neither De Roode nor Dawson explicitly discloses wherein the operations comprise providing, for display on the graphical user interface, the one or more medical questions and the visualizations in a narrative form as part of a storyline, the method further comprising: obtaining information from a user interacting with eh graphical user interface; in response to the information, selecting a particular storyline of one or more available storylines, the particular storyline corresponding to the user and representing a simulated version of a real-world environment; providing, for display on the graphical user interface, a first multimedia panel of the particular storyline, wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions, and (ii) input options to enable interaction with the graphical content; receiving user input data indicating a selection one of the input options; determining a user action by processing the user input data; in response to determining the user action to be a first action: selecting a second multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the second multimedia panel; and in response to determining the user action to be a different second action: selecting a different third multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the third multimedia panel.


Abstract; [0003], [0011]), wherein the operations comprise providing, for display on [a] graphical user interface (FIG. 7; [0034], [0047]), ... one or more medical questions and ( ... each item may be related in the database to one of the topics and may include one or more questions and one or more patient responses to each question ... , Abstract) ... visualizations in a narrative form as part of a storyline ( ... this powerful capability can enable high efficiency simulated medical encounters and can allow for information to be obtained by learners through more than one route ... a learner can obtain a great deal of learning credit by listening to all of a patient narrative, by asking open-ended questions, by asking many specific questions, or by any combination of these approaches , [0026];  ... the history of present illness ... may contain a narrative state machine that advances the primary line of conversation from the patient’s story to the medical interviewer ... , [0035]; ... this map may contain special tags 142 that indicate the number of narrative steps present in the case.  Assessment tags may be color or shape coded to determine a high reward 143 or a low reward 144 or even a negative reward ... , [0040]), and wherein the operations further comprise:

Obtaining information from a user interacting with the graphical user interface ( ... the standard patient client system 103 may be a client based application or a web-browser resident interface that provides a user interface for the human-artificial intelligence machine interaction, [0034]);

In response to the information, selecting a particular storyline of one or more available storylines, the particular storyline corresponding to the user ( ... a narrative state machine that advances the primary line of conversation from the patient’s story to the medical interviewer ... , [0035]) and presenting a simulated version of a real-world environment (virtual conversational patients may facilitate a cycle or interaction between human learners and computer software ... a conversational virtual patient interaction system may quantify the value of the learner’s (in the role of medical interviewer) questions as they pertain to the medical situation at hand in the patient case scenario ... , [0022-0023]; ... a narrative state machine that advances the primary line of conversation from the patient’s story to the medical interviewer.  In each taxonomy section, there may be multiple levels of taxonomy content ... , [0035]); 

Providing, for display on the graphical user interface (FIG. 7; [0034], [0047]), ... includes (i) graphical content corresponding to a medical question of the one or more medical questions (programs for teaching and assessment of medical student or a physician’s patient diagnostic interviewing skills may include conversational interactions with virtual standardized patients.  These conversations may involve transmitting questions in the form of text to a computer that processes the text containing these questions ... during an assessment, the medical interviewer may click on uncovered items in a mind map 153 to discover their content as a mechanism to learn how to improve performance on a future attempt of that particular patient case, [0042]), and (ii) input options to enable interaction with the graphical content ( ... during an assessment, the medical interviewer may click on uncovered items in a mind map 153 to discover their content as a mechanism to learn how to improve performance on a future attempt of that particular virtual patient case ... FIG. 7 illustrates an example of an artificial intelligence machine 101 that generates a comprehensive virtual patient interview database based on limited input from a case author and a unified medical taxonomy database 705 ... a data storage system 703 that stores the universal medical taxonomy database 705 that includes a list of topics and a set of items, each item being related in the database to one of the topics and including one or more questions and one or more default responses to each question.  A user interface 70 may receive the limited input from the case author ... , [0042-0043]);

Receiving user input data indicating a selection [of] one of the input options ( ... each item being related in the database to one of the topics and including one or more questions and one or more default responses to each question.  A user interface 707 may receive the limited input from the case author.  The limited input may include descriptive attributes of a real or fictitious patient.  A data processing system 709 may include one or more processors and may generate the comprehensive virtual patient interview database by modifying one or more of the default responses in the universal medical taxonomy database 705 based on the descriptive attributes, [0043]);

Determining a user action by processing the user input data (the SimCoach virtual human engine (102, 107, 109) may provide virtual human services 109 to create animations of patient utterances and may provide nonverbal or verbal emotional expression ... The SimCoach animation scheduler 107 may produce clips at authoring time of all patient interactions so that they may be ready to be called upon during virtual patient encounter ... , [0033], where the tags can be associated with the input from the author, where the tags can be associated with a descriptive attribute of a human action; ... a user interface 707 may receive the limited input from the case author.  The limited input may include descriptive attributes of a real or fictitious patient.  A data processing system 709 may include one or more processors and may generate the comprehensive virtual patient interview database by modifying one or more of the default responses in the universal medical taxonomy database 705 based on the descriptive attributes, [0043-0044]);

In response to determining the user action to be a first action: (the SimCoach virtual human engine (102, 107, 109) may provide virtual human services 109 to create animations of patient utterances and may provide nonverbal or verbal emotional expression ... The SimCoach animation scheduler 107 may produce clips at authoring time of all patient interactions so that they may be ready to be called upon during virtual patient encounter ... , [0033], where the tags can be associated with the input from the author, where the tags can be associated with a descriptive attribute of a human action, [0043-0044]) ....


	However, Talbot does not explicitly disclose ... providing, for display on the graphical user interface, a first multimedia panel of the particular storyline, wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions, and (ii) input options to enable interaction with the graphical content; ... in response to determining the user action to be a first action: selecting a second multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the second multimedia panel; and in response to determining the user action to be a different second action: selecting a different third multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the third multimedia panel.


	Sadeghi discloses a non-transitory computer medium for analyzing a medical report to determine whether the medical report includes subject matter of certain groups (Abstract; [0161]), wherein the operations comprise ... providing, for display on [a] graphical user interface (FIG. 8; [0049], [0129]), a first multimedia panel of [a] particular storyline ( ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided ... such a user selection may be made in any suitable way ... , [0230]), wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions (where, for example, a navigation panel 300 could constitute a first multimedia panel, [0216]; GUI 200 as depicted in FIG. 9 includes a text panel 230 in which a text narrative referring to the encounter between clinician 120 and patient 122 is displayed ... text panel 220 may include text editor functionality, such that clinician 120 may directly enter the text narrative into text panel 220, either during the patient encounter or at some time thereafter ... ; where an encounter between a clinician and a patient can include medical questions asked between the patient and the physician, [0214], [0230]; asking medical research questions, [0159]), and (ii) input options to enable interaction with the graphical content ( ... such a user selection may be made in any suitable way ... examples include using an input device (e.g., mouse, keyboard, touchpad, stylus, etc.) to click on or otherwise select fact 312, hovering the mouse or other input mechanism above or nearby to fact 312, speaking a selection of fact 312 through voice, and/or any other suitable selection method ... , [0230]);

... in response to determining the user action to be a first action ( ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... , [0230]):

where a second multimedia panel could be considered to be text panel 220, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]), and

Providing, for display on the graphical user interface (FIG. 8; [0049], [0129]), the second multimedia panel (where a second multimedia panel could be considered to be text panel 220, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]); and 

In response to determining the user action to be a different second action (where a second multimedia panel could be considered to be text panel 220, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... for example, in response to a user selection of fact 312, an audio indicator of the text portion “chest pain” may be provided ... , [0230]):

Selecting a different third multimedia panel of the particular storyline (where a third multimedia panel could be considered to be fact panel 230, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]), and 

Providing, for display on the graphical user interface (FIG. 8; [0049], [0129]), the third multimedia panel (where a third multimedia panel could be considered to be fact panel 230, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]).



	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the non-transitory computer-readable medium for analyzing a medical report to determine whether the medical report includes subject matter of certain groups, further comprising providing a first, second and third multimedia panel of a particular storyline, as previously disclosed by Sadeghi, within the non-transitory computer-readable medium for providing for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to allow information associated with a physician-patient interaction storyline to be presented in an easily understandable and visually accessible manner through an interactive graphical user interface (Sadeghi, [0230]).



Regarding Claim 18, De Roode and Dawson, in combination, disclose the data processing system of claim 15, but neither De Roode nor Dawson explicitly discloses wherein the operations comprise providing, for display on the graphical user interface, the one or more medical questions and the visualizations in a narrative form as part of a storyline, the method further comprising: obtaining information from a user interacting with eh graphical user interface; in response to the information, selecting a particular storyline of one or more available storylines, the particular storyline corresponding 


	Talbot discloses a data processing system for generating a comprehensive virtual patient interview database based on limited input from a case author (Abstract; [0003], [0011]), wherein the operations comprise providing, for display on [a] graphical user interface (FIG. 7; [0034], [0047]), ... one or more medical questions and ( ... each item may be related in the database to one of the topics and may include one or more questions and one or more patient responses to each question ... , Abstract) ... visualizations in a narrative form as part of a storyline ( ... this powerful capability can enable high efficiency simulated medical encounters and can allow for information to be obtained by learners through more than one route ... a learner can obtain a great deal of learning credit by listening to all of a patient narrative, by asking open-ended questions, by asking many specific questions, or by any combination of these approaches , [0026];  ... the history of present illness ... may contain a narrative state machine that advances the primary line of conversation from the patient’s story to the medical interviewer ... , [0035]; ... this map may contain special tags 142 that indicate the number of narrative steps present in the case.  Assessment tags may be color or shape coded to determine a high reward 143 or a low reward 144 or even a negative reward ... , [0040]), and wherein the operations further comprise:

Obtaining information from a user interacting with the graphical user interface ( ... the standard patient client system 103 may be a client based application or a web-browser resident interface that provides a user interface for the human-artificial intelligence machine interaction, [0034]);

In response to the information, selecting a particular storyline of one or more available storylines, the particular storyline corresponding to the user ( ... a narrative state machine that advances the primary line of conversation from the patient’s story to the medical interviewer ... , [0035]) and presenting a simulated version of a real-world environment (virtual conversational patients may facilitate a cycle or interaction between human learners and computer software ... a conversational virtual patient interaction system may quantify the value of the learner’s (in the role of medical interviewer) questions as they pertain to the medical situation at hand in the patient case scenario ... , [0022-0023]; ... a narrative state machine that advances the primary line of conversation from the patient’s story to the medical interviewer.  In each taxonomy section, there may be multiple levels of taxonomy content ... , [0035]); 

Providing, for display on the graphical user interface (FIG. 7; [0034], [0047]), ... includes (i) graphical content corresponding to a medical question of the one or more medical questions (programs for teaching and assessment of medical student or a physician’s patient diagnostic interviewing skills may include conversational interactions with virtual standardized patients.  These conversations may involve transmitting questions in the form of text to a computer that processes the text containing these questions ... during an assessment, the medical interviewer may click on uncovered items in a mind map 153 to discover their content as a mechanism to learn how to improve performance on a future attempt of that particular patient case, [0042]), and (ii) input options to enable interaction with the graphical content ( ... during an assessment, the medical interviewer may click on uncovered items in a mind map 153 to discover their content as a mechanism to learn how to improve performance on a future attempt of that particular virtual patient case ... FIG. 7 illustrates an example of an artificial intelligence machine 101 that generates a comprehensive virtual patient interview database based on limited input from a case author and a unified medical taxonomy database 705 ... a data storage system 703 that stores the universal medical taxonomy database 705 that includes a list of topics and a set of items, each item being related in the database to one of the topics and including one or more questions and one or more default responses to each question.  A user interface 70 may receive the limited input from the case author ... , [0042-0043]);

Receiving user input data indicating a selection [of] one of the input options ( ... each item being related in the database to one of the topics and including one or more questions and one or more default responses to each question.  A user interface 707 may receive the limited input from the case author.  The limited input may include descriptive attributes of a real or fictitious patient.  A data processing system 709 may include one or more processors and may generate the comprehensive virtual patient interview database by modifying one or more of the default responses in the universal medical taxonomy database 705 based on the descriptive attributes, [0043]);

Determining a user action by processing the user input data (the SimCoach virtual human engine (102, 107, 109) may provide virtual human services 109 to create animations of patient utterances and may provide nonverbal or verbal emotional expression ... The SimCoach animation scheduler 107 may produce clips at authoring time of all patient interactions so that they may be ready to be called upon during virtual patient encounter ... , [0033], where the tags can be associated with the input from the author, where the tags can be associated with a descriptive attribute of a human action; ... a user interface 707 may receive the limited input from the case author.  The limited input may include descriptive attributes of a real or fictitious patient.  A data processing system 709 may include one or more processors and may generate the comprehensive virtual patient interview database by modifying one or more of the default responses in the universal medical taxonomy database 705 based on the descriptive attributes, [0043-0044]);

In response to determining the user action to be a first action: (the SimCoach virtual human engine (102, 107, 109) may provide virtual human services 109 to create animations of patient utterances and may provide nonverbal or verbal emotional expression ... The SimCoach animation scheduler 107 may produce clips at authoring time of all patient interactions so that they may be ready to be called upon during virtual patient encounter ... , [0033], where the tags can be associated with the input from the author, where the tags can be associated with a descriptive attribute of a human action, [0043-0044]) ....


	However, Talbot does not explicitly disclose ... providing, for display on the graphical user interface, a first multimedia panel of the particular storyline, wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions, and (ii) input options to enable interaction with the graphical content; ... in response to determining the user action to be a first action: selecting a second multimedia panel of the particular storyline, and providing, for display on the graphical user interface, the second multimedia panel; and in response to determining 


	Sadeghi discloses a data processing system for analyzing a medical report to determine whether the medical report includes subject matter of certain groups (Abstract; [0161]), wherein the operations comprise ... providing, for display on [a] graphical user interface (FIG. 8; [0049], [0129]), a first multimedia panel of [a] particular storyline ( ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided ... such a user selection may be made in any suitable way ... , [0230]), wherein the first multimedia panel includes (i) graphical content corresponding to a medical question of the one or more medical questions (where, for example, a navigation panel 300 could constitute a first multimedia panel, [0216]; GUI 200 as depicted in FIG. 9 includes a text panel 230 in which a text narrative referring to the encounter between clinician 120 and patient 122 is displayed ... text panel 220 may include text editor functionality, such that clinician 120 may directly enter the text narrative into text panel 220, either during the patient encounter or at some time thereafter ... ; where an encounter between a clinician and a patient can include medical questions asked between the patient and the physician, [0214], [0230]; asking medical research questions, [0159]), and (ii) input options to enable interaction with the graphical content ( ... such a user selection may be made in any suitable way ... examples include using an input device (e.g., mouse, keyboard, touchpad, stylus, etc.) to click on or otherwise select fact 312, hovering the mouse or other input mechanism above or nearby to fact 312, speaking a selection of fact 312 through voice, and/or any other suitable selection method ... , [0230]);

... in response to determining the user action to be a first action ( ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... , [0230]):

Selecting a second multimedia panel of the particular storyline (where a second multimedia panel could be considered to be text panel 220, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]), and

Providing, for display on the graphical user interface (FIG. 8; [0049], [0129]), the second multimedia panel (where a second multimedia panel could be considered to be text panel 220, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]); and 

In response to determining the user action to be a different second action (where a second multimedia panel could be considered to be text panel 220, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... for example, in response to a user selection of fact 312, an audio indicator of the text portion “chest pain” may be provided ... , [0230]):

Selecting a different third multimedia panel of the particular storyline (where a third multimedia panel could be considered to be fact panel 230, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]), and 

Providing, for display on the graphical user interface (FIG. 8; [0049], [0129]), the third multimedia panel (where a third multimedia panel could be considered to be fact panel 230, for example; ... GUI 200 may be configured to allow the user to select one or more of the medical facts in fact panel 230, and in response to the selection, to provide an indication of the portion(s) of the text narrative from which those fact(s) were extracted ... in this example, fact 312 (“unspecified chest pain”) has been selected by the user in fact panel 230, and in response visual indicator 420 of the portion of the text narrative from which fact 312 was extracted (“chest pain”) is provided.  Such a user selection may be made in any suitable way ... GUI 200 may be configured to visually indicate the corresponding fact in fact panel 230 when the user selects a portion of the text narrative in text panel 220 ... , [0230]).



	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the data processing system for analyzing a medical report to determine whether the medical report includes subject matter of certain groups, further comprising providing a first, second and third multimedia panel of a particular storyline, as previously disclosed by Sadeghi, within the data processing system for providing for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to allow information Sadeghi, [0230]).




Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Roode and Dawson as applied to claim 1 and 15 above, and further in view of US 2019/0139648 A1 to Rutledge, et al. (hereinafter 'Rutledge').

	Regarding Claim 8, De Roode and Dawson, in combination, disclose the method of claim 1, but neither De Roode nor Dawson explicitly discloses further comprising: determining whether at least one medical question of the one or more medical questions in the medical questionnaire form is unanswered; and based on determining that at least one medical question in the medical questionnaire form is unanswered, providing, for display on the graphical user interface, an unanswered medical question.


	Rutledge discloses a method for treating a health-related inquiry on a computer-implemented virtual consultation application (Abstract), further comprising:

Determining whether at least one medical question of the one or more medical questions in [a] medical questionnaire form is unanswered (processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]); and

Based on determining that at least one medical question in the medical questionnaire form is unanswered (processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]), providing, for display on [a] graphical user interface, an unanswered medical question ( ... provides similar unanswered question to the doctor after the doctor provides an answer to a question ... , [0219];  ... after a doctor answers one question, a list of similar unanswered questions can be presented to the doctor in a pushed message ... , [0234]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for treating a health-related inquiry on a computer-implemented virtual consultation application further comprising determining whether a medical question on a medical questionnaire form is unanswered, as previously disclosed by Rutledge, to the method of providing for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to quickly and efficiently provided queued answered medical questions to a doctor for answering, thereby increasing the number of medical questions a doctor can answer in a certain amount of time (Rutledge, [0229], [0234], [0236]).





	Rutledge discloses a method for treating a health-related inquiry on a computer-implemented virtual consultation application (Abstract), further comprising:

Determining whether at least one medical question of ... one or more medical question in [a] medical questionnaire form is unanswered (processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]); and 

Based on determining that no medical question is unanswered (processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]):

Reviewing selection data corresponding to the one or more medical questions stored in the one or more fields of the data structure ( ... the patient is asked at least one question relating to the at least one input symptom.  A probability condition report having at least one probable condition of the patient is made based on the at least one symptom and an answer to the at least one question, Abstract; processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]);

Computing a score using the selection data (computing an Answer Score based upon a doctor’s answer provided in response to questions posed by a patient, [0225-0226]); and

Providing, for display on [a] graphical user interface ([0033], [0064]), a summary of the medical questionnaire form ( ... providing the patient with a summary of the communication between the patient and the healthcare professional after completion of the consultation, wherein the summary further comprises an electronic message communicated to the patient computer device, [0036], [0491]; providing the value of an Answer Score; a highly related question having an associated answer with a high Answer Score will be ranked highly, and thus shown on top of a Related Questions Presentation Page ... , [0226]), the summary including the computed score and a corresponding medical analysis ( ... a highly related question having an associated answer with a high Answer Score will be ranked highly, and thus shown on top of a Related Questions Presentation Page ... , [0226], [0264]; the summary can include an assessment of the patient’s health, [0491]; ... a summary of the interaction with the system 1100, [0494]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily applied the method for treating a health-related inquiry on a computer-implemented virtual consultation application further comprising determining whether a Rutledge, [0229], [0234], [0236]).



Regarding Claim 19, De Roode and Dawson, in combination, disclose the data processing system of claim 15, but neither De Roode nor Dawson explicitly discloses wherein the operations further comprise: determining whether at least one medical question of the one or more medical questions in the medical questionnaire form is unanswered; and based on determining that at least one medical question in the medical questionnaire form is unanswered, providing, for display on the graphical user interface, an unanswered medical question.


	Rutledge discloses a data processing system for treating a health-related inquiry on a computer-implemented virtual consultation application (Abstract), wherein the operations further comprise:

Determining whether at least one medical question of the one or more medical questions in [a] medical questionnaire form is unanswered (processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]); and

Based on determining that at least one medical question in the medical questionnaire form is unanswered (processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]), providing, for display on [a] graphical user interface, an unanswered medical question ( ... provides similar unanswered question to the doctor after the doctor provides an answer to a question ... , [0219];  ... after a doctor answers one question, a list of similar unanswered questions can be presented to the doctor in a pushed message ... , [0234]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the data processing system for treating a health-related inquiry on a computer-implemented virtual consultation application further comprising determining whether a medical question on a medical questionnaire form is unanswered, as previously disclosed by Rutledge, within the data processing system which provides for display on a graphical user interface of a user device, a medical question of one or more medical questions in a medical questionnaire form, as previously disclosed by De Roode, in order to quickly and efficiently provided queued answered medical questions to a doctor for answering, thereby increasing the number of medical questions a doctor can answer in a certain amount of time (Rutledge, [0229], [0234], [0236]).



Regarding Claim 20, De Roode and Dawson, in combination, disclose the data processing system of claim 15, but neither De Roode nor Dawson explicitly discloses wherein the operations further 


	Rutledge discloses a data processing system for treating a health-related inquiry on a computer-implemented virtual consultation application (Abstract), wherein the operations further comprise:

Determining whether at least one medical question of ... one or more medical question in [a] medical questionnaire form is unanswered (processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]); and 

Based on determining that no medical question is unanswered (processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]):

Reviewing selection data corresponding to the one or more medical questions stored in the one or more fields of the data structure ( ... the patient is asked at least one question relating to the at least one input symptom.  A probability condition report having at least one probable condition of the patient is made based on the at least one symptom and an answer to the at least one question, Abstract; processing answers through a computer-implemented system; ... placing the question in a queue where all unanswered questions are sequenced in reverse chronological order ... , [0024]);

Computing a score using the selection data (computing an Answer Score based upon a doctor’s answer provided in response to questions posed by a patient, [0225-0226]); and

Providing, for display on [a] graphical user interface ([0033], [0064]), a summary of the medical questionnaire form ( ... providing the patient with a summary of the communication between the patient and the healthcare professional after completion of the consultation, wherein the summary further comprises an electronic message communicated to the patient computer device, [0036], [0491]; providing the value of an Answer Score; a highly related question having an associated answer with a high Answer Score will be ranked highly, and thus shown on top of a Related Questions Presentation Page ... , [0226]), the summary including the computed score and a corresponding medical analysis ( ... a highly related question having an associated answer with a high Answer Score will be ranked highly, and thus shown on top of a Related Questions Presentation Page ... , [0226], [0264]; the summary can include an assessment of the patient’s health, [0491]; ... a summary of the interaction with the system 1100, [0494]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the data processing system for treating a health-related inquiry on a virtual consultation application further comprising determining whether a medical question on a medical questionnaire form is unanswered, as previously disclosed by Rutledge, within the data processing system which provides for display on a graphical user interface of a user device, a Rutledge, [0229], [0234], [0236]).



 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 2014/0257047 A1 to Sillay, et al. (hereinafter ‘Sillay’) is directed toward patient permission-based mobile health-linked information collection and exchange systems and methods for conversational data collection; US 2014/0019157 A1 to Nudd, et al. (hereinafter ‘Nudd’) is directed toward a system and apparatus for preventing readmission after discharge, wherein one or more follow-up activities are automatically scheduled for a patient and participation of a patient in activities, which are verified by a first computer system, and where escalation actions may be taken based on results of activities or a failure of a patient to take part in activities; US 2010/0016678 A1 to Beck, et al. (hereinafter ‘Beck’) is directed toward a patient communication network comprising patient communication devices capable of engaging in conversational data collection.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday, 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.W./Examiner, Art Unit 3626                        

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626